       Case 1:20-cv-05800-NLH-KMW Document 13 Filed 05/20/20 Page 1 of 3 PageID: 292
       Brown, Sr. Ltr to Plt f re




                                                                   State of New Jersey
PHILIP D. MURPHY                                                OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                                  DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General

                                                                        DIVISION OF LAW
SHEILA Y. OLIVER                                                          124 Halsey Street                                        MICHELLE L. MILLER
   Lt. Governor                                                              P.O. Box 45029                                              Director
                                                                          Newark, NJ 07101

                                                                         May 20, 2020

              Via CM/ECF eFile
              Hon. Noel L. Hillman, U.S.D.J.
              Mitchell H. Cohen U.S. Courthouse
              One John F. Gerry Plaza, P.O. Box 2797
              Camden, New Jersey 08101

                                    Re:    Ricci v. Murphy
                                           Civil Action No. 1:20-cv-05800-NLH-KMW

              Dear Judge Hillman:

                   This office represents Defendants New Jersey Governor Philip
              D. Murphy, Attorney General Gurbir S. Grewal, and New Jersey State
              Police Superintendent Patrick J. Callahan in the above-referenced
              matter. We write, with the consent of the Plaintiffs, to submit
              the attached consent order administratively terminating this
              action for Your Honor’s consideration.

                                    Thank you for your attention to this matter.

                                                                                Respectfully submitted,

                                                                                GURBIR S. GREWAL
                                                                                ATTORNEY GENERAL OF NEW JERSEY

                                                                       By:       /s/ Bryan Edward Lucas
                                                                                Bryan Edward Lucas
                                                                                Deputy Attorney General

              cc:                   Stuart M. Feinblatt, AAG                                      (Via Email & CM/ECF)
                                    Daniel L. Schmutter, Esq.                                     (Via Email & CM/ECF)




                                                 124 HALSEY STREET• TELEPHONE: (973) 648-7811 • FAX: (973) 648-7782
                                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:20-cv-05800-NLH-KMW Document 13 Filed 05/20/20 Page 2 of 3 PageID: 293




 GURBIR S. GREWAL
 ATTORNEY GENERAL OF NEW JERSEY
 124 Halsey Street
 P.O. Box 45029
 Newark, NJ 07101
 Attorney for Defendants,
   Philip D. Murphy, Gurbir S. Grewal,
   and Patrick J. Callahan

 By:   Bryan Edward Lucas (108462015)
       Deputy Attorney General
       (973) 648-7811
       Bryan.Lucas@law.njoag.gov

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 DELORES RICCI, and ASSOCIATION OF Hon. Noel L. Hillman, U.S.D.J.
 NEW JERSEY RIFLE & PISTOL CLUBS, Hon. Karen M. Williams,
 INC.,                             U.S.M.J.

             Plaintiffs,                 Docket No. 1:20-cv-05800-NLH-
                                         KMW
       v.
                                                    CIVIL ACTION
 PHILIP D. MURPHY, in his official
 capacity as the Governor of New                    CONSENT ORDER
 Jersey, and GURBIR S. GREWAL, in                 ADMINISTRATIVELY
 his official capacity as Attorney                TERMINATING ACTION
 General   of  New   Jersey,   and
 PATRICK J. CALLAHAN, in his
 official       capacity        as
 Superintendent of the New Jersey
 Division of State Police and as
 State   Director   of   Emergency
 Management,

             Defendants.

       THIS MATTER having come before the Court by way of a joint

application by the parties, and all parties having consented to

administrative termination of this matter, and for good cause

shown,
  Case 1:20-cv-05800-NLH-KMW Document 13 Filed 05/20/20 Page 3 of 3 PageID: 294



          IT IS, on this         day of   May, 2020, ORDERED       that this

      action is ADMINISTRATIVELY TERMINATED, without prejudice to any

      party’s right to make a letter request to restore this matter to

      the active docket at the appropriate time.




                                 _______________________________________
                                          HON. NOEL L. HILLMAN, U.S.D.J.




      The undersigned attorneys hereby consent to the form and entry of
      the foregoing Order.

      GURBIR S. GREWAL
      ATTORNEY GENERAL OF NEW JERSEY

By:     /s/ Bryan Edward Lucas             _/s/ Daniel L. Schmutter       _
       Bryan Edward Lucas                  Daniel L. Schmutter, Esq.
       Deputy Attorney General             Attorney for Plaintiffs
       Attorney for Defendants

      Dated: May 20, 2020                  Dated: May 20, 2020
